In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
LAURA CHAVOLLA-ZACARIAS, *
                         *                         No. 16-772V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: February 9, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         cerebellar ataxia; speech problems.
                         *
             Respondent. *
******************** *

Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for Petitioner;
Lara A. Englund, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On February 8, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Laura Chavolla-Zacarias on June 29, 2016. In
her petition, petitioner alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on September 18, 2014, caused her to suffer cerebellar ataxia and speech problems.
Petitioner further alleges that she suffered the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on her behalf as a result of her condition.

      Respondent denies that the influenza vaccine caused petitioner to suffer
cerebellar ataxia, speech problems, or any other injury.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $62,500.00 in the form of a check payable to
        petitioner, Laura Chavolla-Zacarias. This amount represents
        compensation for all damages that would be available under 42 U.S.C. §
        300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-772V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

LAURA CHA VOLLA-ZACARIAS,                             )
                                                      )
                       Petitioner,                    )
                                                      )
       v.                                             )   No. 16-772V
                                                      )   Special Master Christian Mo ran
SECRETARY OF                                          )
HEALTH AND HU MAN SERVICES ,                          )
                                                      )
                       Respondent.                    )


                                         STIPULATION

       The parties here by stipulate to the foll owing matters:

        I. Petitioner Laura Chavolla-Zacarias ("petitioner") fil ed a petition for vaccine

compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa- 10

to 34 (the "Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner' s receipt of the influenza (" flu") vaccine, which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received a flu vaccine on or about September 18, 2014.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that the flu vaccine caused her to develop cerebellar ataxia and

speech problems and that she experienced residual effects of these inj uries for more than six

months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.

       6. Respondent denies that the flu vaccine is the cause of petitioner' s alleged cerebellar

ataxia and speech problems or any other injury or her current condition.
       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a deci sion should be entered awardi ng the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment refl ecting a decision consistent with

the terms of thi s Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U .S.C. § 300aa-2 I (a)( I), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of$62,SOO.OO in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa- l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l (a)( l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services fo r which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of thi s Stipulation will be made in accordance with 42 U .S.C. § 300aa-l 5(i), subject

to the availability of sufficient statutory funds.




                                                     2
       12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to thi s Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of42 U.S.C. § 300aa- 15(a) and (d), and subject to the conditions of42 U.S.C .

§ 300aa- l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalfof he r heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionall y release, acquit and discharge the Un ited States and

the Secretary of Health and Human Services from any and all actions or causes of action

(i ncluding agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federa l Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq. , on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or a lleged to have resulted from , the flu vaccination administered on September 18, 20 14,

as alleged by petitioner in a petition for vaccine compensation filed on or about June 29, 20 16, in

the United States Court of Federal Claims as petition No. 16-772V.

        14. [f petitioner should die prior to entry of j udgment, this agreeme nt sha ll be voidable

upon proper notice to the Court on behalf of either or both of the parties .

        15. If the special master fai ls to issue a decision in complete conformi ty with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in confom1ity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties '

settlement and th is Sti pulation shall be voidable at the sole discretion of e ither party.



                                                    3
       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the pa1ties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner' s alleged

cerebellar ataxia and speech problems or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner' s

heirs, executors, admini strators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I




                                                  4
           Respectfully submitted,

           PETITIONER:


                   ft-
           LAURA CHAYOLLA-ZACARIAS


           ATTORNEY OF RECORD FOR                       AUTHORIZED REPRESENTATIVE
           PETITIONER:                                  OF THE ATTORNEY GENERAL:



           JE~~
           Jeffrey S. Pop & Associates
                                                                  RINE E. REEVES
                                                         Deputy Director
           9107 Wilshire Blvd., Sllite 700               Torts Branch
           Beverly Hills, CA 90210                      ·Civil Division
           (310) 273-5462                                U.S. Department of Justice
                                                         P.O. Box 146
                                                         Benjamin Franklin Station
                                                         Washington, DC 20044-0146



           AUTHORIZED REPRESENTATIVE                    ATTORNEY OF RECORD FO R
           OF THE SECRETARY OF ALTH                     RESPONDENT:
           AND HUMAN SERVIC




           N - AYAN NAIR, M.D.
                                                           >:Lk~
                                                        LARA A. ENGLUND
           Director, Division of                        Trial Attorney
           Injury Compensation Programs                 Torts Branch
           Healthcare Systems Bureau                    Civil Division
           U.S. Department of Health                    U.S. Department of Justice
           and Human Services                           P.O. Box 146
           5600 Fishers Lane                            Benjamin Franklin Station
           Park lawn Building, Mail Stop 08N 1468       Washington, DC 20044-0146
           Rockville, MD 20857                          (202) 307-30 13




                                                    5




--   ----··-------